


Exhibit 10.15

 

TE CONNECTIVITY LTD.
2010 STOCK AND INCENTIVE PLAN

 

SECTION 1.  PURPOSE.

 

The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers and non-employee Directors capable of assuring the future success of
the Company, to offer such persons incentives to put forth maximum efforts for
the success of the Company’s business and to compensate such persons through
various stock-based arrangements and provide them with opportunities for the
stock ownership in the Company, thereby aligning the interests of such persons
with the Company’s shareholders.

 

SECTION 2.  DEFINITIONS.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)  “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

 

(b)  “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock Award or
Other Stock-Based Award granted under the Plan.

 

(c)  “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan.   An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant.  Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

 

(d)  “Board” shall mean the Board of Directors of the Company.

 

(e)  “Cause” shall mean misconduct that is willfully or wantonly harmful to the
Company or any of its subsidiaries, monetarily or otherwise, including, without
limitation, conduct that violates the Company’s Code of Ethical Conduct.

 

(f)  “Change in Control” shall mean the first to occur of any of the following
events:

 

(i)  any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (A) the Company or any subsidiary or (B) any
employee benefit plan of the Company or any subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities;

 

1

--------------------------------------------------------------------------------


 

provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by the Company; or

 

(ii)  persons who, as of the effective date of this Plan (the “Effective Date”)
constitute the Board (the “Incumbent Directors”) cease for any reason (including
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction) to constitute at least a majority thereof, provided that
any person becoming a Director of the Company subsequent to the Effective Date
shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50 percent of the
Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened proxy contest
relating to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or

 

(iii)  consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 80 percent of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

 

(iv)  consummation of a complete liquidation or dissolution of the Company;
provided, however, that if and to the extent that any provision of this Plan or
an Award Agreement would cause a payment of deferred compensation that is
subject to Section 409A(a)(2) of the Code to be made upon the occurrence of a
“Change in Control,” or would change the timing and/or form of any payment of
deferred compensation that is subject to Section 409A(a)(2) of the Code upon a
specified date or event occurring after a “Change in Control” or upon a
termination of employment following a Change in Control, then such payment shall
not be made, or such change in timing or form of payment shall not occur, unless
such “Change in Control” is also a “change in ownership or effective control” of
the Company within the meaning of Section 409A(2)(A)(v) of the Code and
applicable regulations and rulings thereunder and such payment, or such
associated date or event, occurs no later than two years after the date of such
“Change in Control.”

 

(g)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder.

 

(h)  “Committee” shall mean the Management Development and Compensation
Committee of the Board or any successor committee or subcommittee of the Board,
which committee is comprised

 

2

--------------------------------------------------------------------------------


 

solely of two or more persons who are outside directors within the meaning of
Section 162(m)(4)(C)(i) of the Code and the applicable regulations and
nonemployee directors within the meaning of Rule 16b-3(b)(3) under the Exchange
Act.

 

(i)  “Company” shall mean TE Connectivity Ltd., a Swiss company, or any
successor thereto.

 

(j)  “Director” shall mean a member of the Board.

 

(k)  “Disabled” or “Disability” shall mean the inability of the Director or
employee to perform the material duties pertaining to such Director’s
directorship or such employee’s employment due to a physical or mental injury,
infirmity or incapacity for 180 days (including weekends and holidays) in any
365-day period. The existence or nonexistence of a Disability shall be
determined by an independent physician selected by the Company and reasonably
acceptable to the Director or employee. Notwithstanding the above, if and to the
extent that any provision of this Plan or an Award Agreement would cause a
payment of deferred compensation that is subject to Section 409A(a)(2) of the
Code to be made upon the occurrence of a “Disability” or upon a person becoming
“Disabled,” or would cause a change in the timing or form of payment of such
deferred compensation upon the occurrence of a “Disability” or upon a person
becoming “Disabled,” then such payment shall not be made, or such change in
timing or form of payment shall not occur, unless such “Disability” or condition
of being “Disabled” satisfies the requirements of Section 409A(2)(C) of the Code
and applicable regulations and rulings thereunder.

 

(l)  “Dividend Equivalent” shall mean any right granted under Section 6(d) of
the Plan.

 

(m)  “Eligible Person” shall mean any employee, officer or non-employee Director
providing services to the Company or an Affiliate whom the Committee determines
to be an Eligible Person, provided however, that any employee, officer of
non-employee Director who was employed by or providing services to the Company
on December 8, 2010 shall not be eligible to be considered as an Eligible Person
hereunder.  An Eligible Person must be a natural person.

 

(n)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(o)  “Fair Market Value” of a Share shall mean the closing sales price on the
New York Stock Exchange on the date as of which the determination of Fair Market
Value is being made or, if no sale is reported for such day, on the next
preceding day on which a sale of Shares was reported.  Notwithstanding anything
to the contrary herein, the Fair Market Value of a Share will in no event be
determined to be less than par value.

 

(p)  “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.

 

(q)  “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

(r)  “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

(s)  “Other Stock-Based Award” shall mean any right granted under
Section 6(g) of the Plan.

 

3

--------------------------------------------------------------------------------


 

(t)  “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

 

(u)  “Performance Award” shall mean any right granted under Section 6(e) of the
Plan.

 

(v)  “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or any combination, applied on a
corporate, subsidiary, division, business unit, line of business or geographic
region basis:  sales, revenue, costs, expenses, earnings (including one or more
of net profit after tax, gross profit, operating profit, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings), earnings per share, earnings per share from
continuing operations, operating income, pre-tax income, net income, margins
(including one or more of direct gross, gross, operating income, net income and
pretax net income margins), returns (including one or more of return on actual
or proforma assets, net assets, equity, investment, investment capital, capital
and net capital employed), shareholder return (including total shareholder
return relative to an index or peer group), stock price, economic value added,
cash generation, cash flow, unit volume, working capital, market share, cost
reductions and development and implementation of strategic plans, management
succession plans or diversity initiatives.  A Performance Goal may be an
absolute measure or a defined change (amount or percentage) in a measure.  A
Performance Goal may reflect absolute entity or business unit performance or
performance relative to the performance of a peer group of companies or other
external measure.  To the extent consistent with Section 162(m), the Committee
may provide that, in determining whether the Performance Goal has been achieved,
the effect of certain events may be excluded.  These events include, but are not
limited to, any of the following:  asset write-downs, litigation or related
judgments or settlements, changes in tax law, accounting principles or other
such laws or provisions affecting reported results, severance, contract
termination and other costs related to exiting certain business activities, and
gains or losses from the disposition of business or assets or from the early
extinguishment of debt.

 

(w)  “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

 

(x)  “Plan” shall mean this TE Connectivity Ltd. 2010 Stock and Incentive Plan,
as amended from time to time.

 

(y)  “Prior Plans” shall mean the ADC Telecommunications, Inc. 2010 Global Stock
Incentive Plan, the ADC Telecommunications, Inc.  2008 Global Stock Incentive
Plan, the ADC Telecommunications, Inc.  1991 Global Stock Incentive Plan and the
ADC Telecommunications, Inc.  Non-employee Director Stock Option Plan, as each
of such plans has been amended from time to time.

 

(z)  “Qualified Performance Award” shall mean a Performance Award that (i) is
made to an officer of the Company who may be a “covered person” under
Section 162(m), and (ii) is intended to be “qualified performance-based
compensation” within the meaning of Section 162(m).

 

(aa)  “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

 

4

--------------------------------------------------------------------------------


 

(bb)  “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

 

(cc)  “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

 

(dd)  “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.

 

(ee)  “Shares” shall mean shares of common stock of the Company or such other
securities or property as may become subject to Awards pursuant to an adjustment
made under Section 4(c) of the Plan.

 

(ff)  “Specified Employee” shall mean a “specified employee” as such term is
defined in Section 409A(a)(2)(B) of the Code.

 

(gg)  “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

 

(hh)  “Stock Award” shall mean any Share granted under Section 6(f) of the Plan.

 

SECTION 3.  ADMINISTRATION.

 

(a)  Power and Authority of the Committee.  The Plan shall be administered by
the Committee.  Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to:  (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement; (vi) accelerate the exercisability of any Award or the lapse of
restrictions relating to any Award; (vii) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(viii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder of the Award or the Committee; (ix) interpret
and administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award or Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon any Participant, any holder or beneficiary of any
Award or Award Agreement, and any employee of the Company or any Affiliate.

 

(b)  Delegation.  The Committee may delegate its powers and duties under the
Plan to one or more Directors (including a Director who is also an officer of
the Company) or a committee of Directors

 

5

--------------------------------------------------------------------------------


 

and may authorize one or more officers of the Company to grant Awards under the
Plan, subject to such terms, conditions and limitations as the Committee may
establish in its sole discretion; provided, however, that the Committee shall
not delegate its powers and duties under the Plan (i) with regard to officers or
directors of the Company or any Affiliate who are subject to Section 16 of the
Exchange Act or (ii) in such a manner as would cause the Plan not to comply with
the requirements of Section 162(m).

 

(c)  Power and Authority of the Board of Directors.  Notwithstanding anything to
the contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of
Section 162(m).

 

SECTION 4.  SHARES AVAILABLE FOR AWARDS.

 

(a)  Shares Available.  Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be the sum of (i) 9,700,000, and (ii) any Shares subject to any
award under the Prior Plans that, after the effective date of this Plan, are not
purchased or are forfeited or reacquired by the Company, or otherwise not
delivered to the Participant due to termination or cancellation of such award. 
If any Shares covered by an Award or to which an Award relates are not purchased
or are forfeited or are reacquired by the Company (including shares of
Restricted Stock, whether or not dividends have been paid on such shares), or if
an Award otherwise terminates or is cancelled without delivery of any Shares,
then the number of Shares counted pursuant to Section 4(b) of the Plan against
the aggregate number of Shares available under the Plan with respect to such
Award, to the extent of any such forfeiture, reacquisition by the Company,
termination or cancellation, shall again be available for granting Awards under
the Plan.  Shares that are withheld in full or partial payment to the Company of
the purchase or exercise price relating to an Award or in connection with the
satisfaction of tax obligations relating to an Award shall not be available for
granting Awards under the Plan.

 

(b)  Accounting for Awards.  For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
Awards under the Plan.  With respect to Options and Stock Appreciation Rights,
the number of Shares available for Awards under the Plan shall be reduced by one
Share for each Share covered by such Award or to which such Award relates.  With
respect to any Awards other than Options and Stock Appreciation Rights, the
number of Shares available for Awards under the Plan shall be reduced by 1.21
Shares for each Share covered by such Award or to which such Award relates.  For
Stock Appreciation Rights settled in Shares upon exercise, the aggregate number
of Shares with respect to which the Stock Appreciation Right is exercised,
rather than the number of Shares actually issued upon exercise, shall be counted
against the number of Shares available for Awards under the Plan.  Awards that
do not entitle the holder thereof to receive or purchase Shares and Awards that
are settled in cash shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 

(c)  Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other

 

6

--------------------------------------------------------------------------------


 

securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase or exercise price
with respect to any Awards and (iv) the limitations contained in Section 4(d) of
the Plan.

 

(d)  Award Limitations Under the Plan.

 

(i)  Section 162(m) Limitation for Awards Denominated in Shares.  No Eligible
Person may be granted any Award or Awards denominated in Shares, for more than
3,000,000 Shares (subject to adjustment as provided for in Section 4(c) of the
Plan), in the aggregate in any taxable year.

 

(ii)  Section 162(m) Limitation for Awards Denominated in Cash.  The maximum
amount payable pursuant to all Qualified Performance Awards denominated in cash
to any Participant in the aggregate in any taxable year shall be $25,000,000 in
value, whether payable in cash, Shares or other property.  This limitation
contained in this Section 4(d)(ii) does not apply to any Award or Awards subject
to the limitation contained in Section 4(d)(i).  The limitation contained in
this Section 4(d)(ii) shall apply only with respect to any Award or Awards
granted under this Plan, and limitations on awards granted under any other
shareholder approved incentive plan maintained by the Company will be governed
solely by the terms of such other plan.

 

SECTION 5.  ELIGIBILITY.

 

Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

SECTION 6.  AWARDS.

 

(a)  Options.  The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

(i)  Exercise Price.  The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share exercise price below Fair Market
Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or

 

7

--------------------------------------------------------------------------------

 

regulatory requirements of a foreign jurisdiction or (B) if the Option is
granted in substitution for a stock option previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.

 

(ii)  Option Term.  The term of each Option shall be fixed by the Committee but
shall not be longer than 10 years from the date of grant.

 

(iii)  Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

 

(b)  Stock Appreciation Rights.  The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement.  A Stock Appreciation Right granted under
the Plan shall confer on the holder thereof a right to receive upon exercise
thereof the excess of (i) the Fair Market Value of one Share on the date of
exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right; provided, however, that the Committee may
designate a per share grant price below Fair Market Value on the date of grant
(A) to the extent necessary or appropriate, as determined by the Committee, to
satisfy applicable legal or regulatory requirements of a foreign jurisdiction or
(B) if the Stock Appreciation Right is granted in substitution for a stock
appreciation right previously granted by an entity that is acquired by or merged
with the Company or an Affiliate.  Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee.  The term of any
Stock Appreciation Right will be fixed by the Committee but shall not be longer
than 10 years from the date of grant.  The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

 

(c)  Restricted Stock and Restricted Stock Units.  The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)  Restrictions.  Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate.

 

(ii)  Issuance and Delivery of Shares.  Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company.  Such

 

8

--------------------------------------------------------------------------------


 

certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.  Shares representing Restricted Stock that is no longer
subject to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.  In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted.  Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

 

(iii)  Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

 

(d)  Dividend Equivalents.  The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee.  Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine.  Notwithstanding the
foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options or Stock Appreciation Rights to
such Eligible Persons, and (ii) no Dividend Equivalent payments shall be made to
a Participant with respect to any Performance Award prior to the date on which
all conditions or restrictions relating to such Awards have been satisfied,
waived or lapsed.

 

(e)  Performance Awards.  The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement.  A Performance Award granted under the Plan (i) may
be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Units), other securities, other Awards or
other property, and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of one or more objective
Performance Goals during such performance periods as the Committee shall
establish.  Subject to the terms of the Plan, the Performance Goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment to be
made pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee.  Qualified Performance
Awards shall be conditioned, to the extent required by 162(m), solely on the
achievement of one or more objective Performance Goals established by the
Committee within the time prescribed by Section 162(m), and Qualified
Performance Awards shall otherwise comply with the requirements of
Section 162(m).

 

(f)  Stock Awards.  The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the

 

9

--------------------------------------------------------------------------------


 

Plan.  Subject to the terms of the Plan and any applicable Award Agreement, such
Stock Awards may have such terms and conditions as the Committee shall
determine.

 

(g)  Other Stock-Based Awards.  The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan.  The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement.  Shares, or other securities
delivered pursuant to a purchase right granted under this Section 6(g), shall be
purchased for consideration having a value equal to at least 100% of the Fair
Market Value of such Shares or other securities on the date the purchase right
is granted.  The consideration paid by the Participant may be paid by such
method or methods and in such form or forms (including, without limitation,
cash, Shares, other securities, other Awards or other property, or any
combination thereof), as the Committee shall determine.

 

(h)  General.

 

(i)  Consideration for Awards.  Awards may be granted for no cash consideration
or for any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

(ii)  Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate.  Awards granted in addition to
or in tandem with other Awards or in addition to or in tandem with awards
granted under any other plan of the Company or any Affiliate may be granted
either at the same time as or at a different time from the grant of such other
Awards or awards.

 

(iii)  Forms of Payment under Awards.  Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.  Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

 

(iv)  Term of Awards.  The term of each Award shall be for a period not longer
than 10 years from the date of grant.

 

(v)  Limits on Transfer of Awards.  Except as otherwise provided in this
Section 6(h)(v), no Award (other than a Stock Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution.  The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property

 

10

--------------------------------------------------------------------------------


 

distributable with respect to any Award in the event of the Participant’s
death.  The Committee, in its discretion and subject to such additional terms
and conditions as it determines, may permit a Participant to transfer a
Non-Qualified Stock Option to any “family member” (as such term is defined in
the General Instructions to Form S-8 (or any successor to such Instructions or
such Form) under the Securities Act of 1933, as amended) at any time that such
Participant holds such Option, provided that such transfers may not be for value
(i.e., the transferor may not receive any consideration therefor) and the family
member may not make any subsequent transfers other than by will or by the laws
of descent and distribution.  Each Award under the Plan or right under any such
Award shall be exercisable during the Participant’s lifetime only by the
Participant (except as provided herein or in an Award Agreement or amendment
thereto relating to a Non-Qualified Stock Option) or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  No Award
(other than a Stock Award) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.

 

(vi)  Restrictions; Securities Exchange Listing.  All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions.  If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

 

(vii)  Prohibition on Option and Stock Appreciation Right Repricing.  Except as
provided in Section 4(c) hereof, no Option may be amended to reduce its initial
exercise price, and no Option shall be cancelled and replaced with an Option or
Options having a lower exercise price.  In addition, except as provided in
Section 4(c) hereof, no Stock Appreciation Right may be amended to reduce its
grant price, and no Stock Appreciation Right shall be cancelled and replaced
with a Stock Appreciation Right having a lower grant price.

 

(viii)  Section 409A Provisions.  Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance thereunder is otherwise payable or distributable to
a Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance, unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control, disability or
separation from service meet the definition of a change in ownership or control,
disability or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A by reason of the short-term deferral
exemption or otherwise.  Any payment or distribution that otherwise would be
made to a Participant who is a Specified Employee (as

 

11

--------------------------------------------------------------------------------


 

determined by the Committee in good faith) on account of separation from service
may not be made before the date which is six months after the date of the
Specified Employee’s separation from service (or, if earlier, upon the Specified
Employee’s death), unless the payment or distribution is exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise.

 

SECTION 7.  AMENDMENTS AND TERMINATION; CORRECTIONS.

 

(a)  Amendments to the Plan.  The Board may amend, alter, suspend, discontinue
or terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
shareholders of the Company shall be required for any amendment to the Plan
that:

 

(i)  requires shareholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange or any other
securities exchange that are applicable to the Company;

 

(ii)  increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

 

(iii)  increases the number of shares or value subject to the limitations
contained in Section 4(d) of the Plan;

 

(iv)  permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 6(h)(vii) of the Plan;

 

(v)  permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of Sections
6(a)(i) and 6(b)(ii) of the Plan; and

 

(vi)  would cause Section 162(m) of the Code to become unavailable with respect
to the Plan.

 

(b)  Amendments to Awards.  Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively.  Except as otherwise provided in the
Plan, the Committee may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.

 

(c)  Correction of Defects, Omissions and Inconsistencies.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.  INCOME TAX WITHHOLDING.

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.  The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

 

SECTION 9.  GENERAL PROVISIONS.

 

(a)  No Rights to Awards.  No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)  Award Agreements.  No Participant shall have rights under an Award granted
to such Participant unless and until an Award Agreement is issued to, and
accepted by, the Participant.

 

(c)  No Rights of Shareholders.  Except with respect to Restricted Stock and
Stock Awards, neither a Participant nor the Participant’s legal representative
shall be, or have any of the rights and privileges of, a shareholder of the
Company with respect to any Shares issuable upon the exercise or payment of any
Award, in whole or part, unless the Shares have been issued.

 

(d)  No Limit on Other Compensation Plans or Arrangements.  Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

 

(e)  No Right to Employment or Directorship.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or a Director to be retained as a Director, nor will
it affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause.  In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in any Award Agreement.

 

(f)  Governing Law.  The Plan and all determinations made and actions taken
under the Plan will be governed by the law of Switzerland and construed
accordingly.

 

13

--------------------------------------------------------------------------------


 

(g)  Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(h)  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person.  To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(i)  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

(j)  Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

SECTION 10.  EFFECTIVE DATE OF THE PLAN; EFFECT ON PRIOR PLANS.

 

The effective date of this amended and restated plan is September 19, 2012. The
Plan was originally adopted by the Board of Directors of ADC
Telecommunications, Inc. on November 19, 2009 and approved by ADC
Telecommunications, Inc. shareholders on February 10, 2010.  On and after
February 10, 2010, no further awards were granted under the Prior Plans, but all
outstanding awards previously granted under the Prior Plans shall remain
outstanding.  After shareholder approval of the Plan on February 10, 2010, such
awards made under the Prior Plans shall be governed by the terms and conditions
of the Plan, but any Shares issued under such awards shall not be deemed to be
issued under the Plan for purposes of Section 4(a).

 

SECTION 11.  TERM OF THE PLAN.

 

The Plan shall terminate at midnight on February 9, 2020, unless terminated
before then by the Board; provided, however, that no Qualified Performance Award
may be granted under the Plan after the fifth year following the year in which
the shareholders of the Company approved the Performance Goals, unless and until
the Performance Goals are reapproved by the shareholders.  Awards may be granted
under the Plan until the earlier to occur of the date of termination of the Plan
or the date on which all Shares available for Awards under the Plan have been
purchased or acquired.  As long as any Awards are outstanding under the Plan,
the terms of the Plan shall govern such Awards.

 

14

--------------------------------------------------------------------------------
